DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 2, 3, 17 and 18) in the reply filed on April 18, 2021 is acknowledged.  The traversal is on the ground(s) that “Applicant is of the opinion that claim 1 is patentable and non-obvious over all known prior art.”  Reply, p. 1.  This is not found persuasive because “[a]n election combined with an argument that the linking claim is allowable is not a traversal of the restriction requirement.”  MPEP 818.01(d).  
	Applicant’s comments concerning Group II are not understood.  Group II (claims 4-6 and 20) are not directed to a patch.  Rather, the claims are directed to an article of apparel or sleeping bag with specific limitations for modifiable thermal insulation panels.  A search in the classification for patches would not be reasonable.
	Regarding Applicant’s comments concerning Group III, Applicant appears to argue that because the sensor in claim 1 is allowable, the claims should not be restricted.  “An election combined with an argument that the linking claim is allowable is not a traversal of the restriction requirement.”  MPEP 818.01(d).  Furthermore, it is noted that Group III (claims 7, 12, 13, 15 and 16) are drawn to communication functions of the processor.  A search for the subject matter of claims 2, 3, 17 and 18 would not include classifications for the claimed communication functions of the processor.
	Regarding Applicant’s comments concerning Group IV, Group IV (claims 8 and 9) further limit the velocity sensor.  A search for the subject matter of claims 2, 3, 17 and 18 would not include classifications for the claimed features of the velocity sensor.  The invention has a materially different design than the invention recited in claims 2, 3, 17 and 18.  Furthermore, the claims do not encompass overlapping subject matter.  The inventions are distinct.
	Regarding Applicant’s comments concerning Group V, claim 10 is directed to a compartment of the sensor module and the placement of the sensors.  A search for the subject matter of claims 2, 3, 17 and 18 would not include classifications for the claimed features of the compartment.  The invention has a 
	Regarding Applicant’s comments concerning Group VI, claims 11, 14 and 19 are directed to the features of a display.  A display is not claimed in any of claims 1-3, 17 and 18.  A search for the subject matter of claims 2, 3, 17 and 18 would not include classifications for the claimed features of the display.  The invention has a materially different design than the invention recited in claims 2, 3, 17 and 18.  Furthermore, the claims do not encompass overlapping subject matter.  The inventions are distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-16, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 18, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “39” in Fig. 7.  
The drawings are objected to because 20’ is used to indicate a screen in Fig. 1 and a signal in Fig. 4.
The drawings are objected to because “40” is used to indicate an article of apparel in Fig. 5 and an assembly in Fig. 6. 
The drawings are objected to because 47 is used in the drawings and specification to designate a temperature sensor.  However, in Fig. 8, 47 appears to point to the frame of the fan and not a temperature sensor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  The abstract is objected to for the following informalities:  “to generate a output signals” in the second sentence should read “to generate output signals”; and “use person” in the last sentence should be “user person”. Correction is required.  See MPEP § 608.01(b).
The description is objected to for the following formalities:  
there appears to be a word or phrase missing in “Wind chill is a very a factor on the human body ….” in para [0026];
“/the patch 48” in para [0034] should read “The patch 48”  The same sentence should end with a period;
Reference number 20’ is used in the specification to designate both a screen (para [0027]) and an information signal (para [0031]);
“processor 32” in para [0030] should be “processor 30” for consistency with the rest of the specification;
Reference number 33 is used in the specification to designate both an antenna (para [0031]) and the internet (para [0031]);
Reference number 40 is used in the specification to designate both an article of apparel (para [0029], [0035]) and an assembly (para [0033]); and
Reference number 41 is used in the specification to designate both a person (para [0029]) and a housing (para [0033]).
Claim Objections
“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  37 CFR 1.75(i).  Claim 1 is objected to because each element is not separated by a line indentation.
, , respectively;” to align the types of signals with order of sensors.  
Claim 2 is objected to because “warmt” in line 2 should read “warmth.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f). Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f) unless otherwise indicated in an Office action.
The corresponding structure for “attachment means” in line 5 of claim 1 is a glue patch or VELCRO (loops and hooks) according to para [0032] of the specification.
The corresponding structure for “detachable attachment means” in line 3 of claim 3 is a glue patch or VELCRO (loops and hooks) according to para [0032] of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
There is a lack of antecedent basis for “said article of apparel” in line 3.  The lack of antecedent basis causes the meaning of the claim to be unclear.  The lack of clarity arises because it is unclear as to which earlier-recited element (if any) the limitation references.
Claim 1 recites “a body temperature and humidity sensor for sensing body temperature inside said article of warmth which represents body temperature and humidity of said wearer person” in lines 7-9.   It is unclear how a humidity sensor can sense body temperature.  It is unclear to what claim element the phrase “which represents body temperature and humidity of said wearer person” refers.
Claim 1 recites “said memory having stored therein functions including formulations for calculating the actual clo index required for a wearer person to feel warm and comfortable under the actual atmospheric conditions as calculated from said output signals and including a wind chill temperature value calculation” in lines 14-17.  The claim does not particularly point out and distinctly claim what in the claim “includ[es] a wind chill temperature value calculation.”  Furthermore, it is noted that the wind chill appears to be calculated and/or obtained externally from the elements recited in claim 1.  See para [0031].  Thus, the apparent inconsistency with the specification renders the boundaries of the claim unclear.
Claim 1 recites “and producing a calculated output clo count index signal value which it determined from said reference clo index of said article of warmth to produce one or more output information signals to said wearer person” in lines 18-20.  The claim does not particularly point out and distinctly claim which element performs the producing step.  The non-specific term "it” is indefinite because the claim element to which “it” refers is unclear. 
Claim 1 recites “whereby said wearer person is made aware if said article of warmth is providing suitable warmth and comfort under said actual atmospheric conditions or if said wearer person is at a health risk or will be at a health risk in said actual atmospheric conditions” in lines 20-23.  The claim recites function without associating any claimed structure with said function.  Thus, the boundaries of the functional language are unclear because the claims do not provide for what performs the claimed function.

Claim 2 recites “said ambient temperature sensor and said humidity sensor facing outwardly of said patch.”  It is unclear which humidity sensor in claim 1 that “said humidity sensor” refers.  The meaning of “facing outwardly of said patch” is unclear because it appears to contradict the specification and drawings.  Referring to Fig. 2, the specification discloses the ambient temperature sensor 17 as being covered by the patch’s covering material 19.  See para [0028].
Claim 3 recites “said sensor module is provided with detachable attachment means.”  It is unclear whether claim 3 further limits the “attachment means” in claim 1, replaces the “attachment means” in claim 1 or sets forth a “detachable attachment means” that is separate and distinct from the “attachment means”.  Furthermore, it is noted that the corresponding structure in the specification for both “attachment means” and “detachable attachment means” is the same.  It is unclear how claim 3 further limits claim 1.  The boundaries of the claim are unclear.
Claim 3 recites “an outer surface” in lines 3-4.  It is unclear whether the claim sets forth an additional outer surface that is separate and distinct from “an outer surface” recited in claim 1 or whether “an outer surface” in claim 3 refers to “an outer surface” in claim 1 as its antecedent.
Claims 17 and 18 inherit and do not remedy the deficiencies of claims 1 and 2.
Application of Prior Art to the Claims
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  MPEP 2173.06 II.

The application of prior art to claims 1-3, 17 and 18 would require considerable speculation/assumptions about the meaning of the claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0250159 A1 discloses a body monitoring system for use in a garment having an ambient temperature sensor, ambient humidity sensor (para [0145]), a body temperature sensor and a 
The article by Schiavon et al discloses calculating CLO in the context of clothing insulation (Abstract). 
The article by Kang et al discloses a body monitoring system for use in a garment having humidity and temperature sensors (Abstract, Figs. 1-3). The predicted mean vote is calculated using CLO (Equation 1 at p. 461-462).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791